Citation Nr: 1107292	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  97-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for primary lateral sclerosis 
(previously diagnosed as polyneuropathy).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 1998, the Veteran was afforded a hearing before a 
hearing officer at the RO.  In April 1999, the Veteran and his 
spouse provided testimony at a videoconference hearing before the 
undersigned Veterans Law Judge.  Transcripts of these hearings 
are of record.

In March 2005, the Board denied the Veteran's claim for service 
connection for polyneuropathy.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, the Court granted a joint 
motion of the parties, vacated the Board's decision, and remanded 
the case to the Board for action consistent with the joint 
motion.  In March 2007, the Board remanded the claim to the 
originating agency for additional action consistent with the 
joint motion.  The claim has been returned to the Board for 
appellate action.


FINDING OF FACT

Primary lateral sclerosis (PLS) is etiologically related to the 
Veteran's active service.


CONCLUSION OF LAW

PLS was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on 
the basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in regulations 
prescribed under this section warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest within 
the period (if any) prescribed in such regulations in a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

The Board notes that the list of diseases presumed to be 
associated with exposure to herbicides used in Vietnam during the 
Vietnam Era was expanded in 2009 to include amyotrophic lateral 
sclerosis (ALS).  See 74 Fed. Reg. 57,072-57,074 (Nov. 4, 2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that service connection is warranted for his 
polyneuropathy of the lower and upper extremities, now diagnosed 
as primary lateral sclerosis, under several theories: (1) it is 
the result of exposure to Agent Orange during his service in 
Vietnam, including because it is a form of ALS, (2) it is 
secondary to his service-connected right nephrectomy due to 
adenocarcinoma, or (3) it is causally related to service.  

The record reflects that service connection is in effect for 
adenocarcinoma of the right kidney, status post nephrectomy, 
rated 30 percent disabling since 1977.  

A report from a private physician dated in June 1993 documents 
intermittent paresthesias which were somewhat enigmatic.  VA 
examination in March 1994 showed paresthesias of the hands and 
feet of unknown origin.  A VA examination performed in December 
1996 reflects the examiner's opinion that the Veteran's 
sensorimotor polyneuropathy found on examination could be 
secondary to perineal plastic syndrome due to adenocarcinoma of 
the right kidney or due to ALS.  He was noted as severely 
incapacitated due to the polyneuropathy.  He was in a wheelchair, 
could not walk and had difficulty with voiding and bowel 
function.  VA progress notes are replete with reference to 
polyneuropathy and paresthesias of the hands and feet during this 
time period.  Thyroid problems were also documented.  

A neurological work up in May 1996 involving EMG and nerve 
conduction studies, nerve and muscle biopsy, and quantitative 
sensory and motor testing yielded a list of diagnoses including 
probable ALS and sensorimotor polyneuropathy.  

The report of a VA examination in October 1999 reflects that the 
Veteran was again in a wheelchair due to weakness and numbness in 
the lower extremities and upper extremities.  The examiner opined 
this could be chronic inflammatory neuropathy.  He opined it was 
not likely due to Agent Orange exposure over 20 years earlier or 
due to the adenocarcinoma of the right kidney as the effects of 
such were unlikely to happen 17 years after diagnosis of the 
tumor.  

Of record are several other medical opinions which essentially 
indicate that no definitive and final conclusion could be reached 
as to the cause of the condition which caused the Veteran's 
sensory and then motor issues.  The examiners variously found 
that the Veteran might have inflammatory polyneuropathy or a 
variant of ALS.  The report of a VA examination in October 2001 
noted this very finding.

In May 2008, a VA nurse practitioner and the physician chief of 
staff coauthored a report of neurological examination.  The 
diagnosis was primary lateral sclerosis (PLS).  The physician 
indicated that he was unable to determine the etiology of the 
Veteran's condition without resort to speculation.  He noted that 
the disease was close in presentation to ALS but that ALS had 
been ruled out at this point.  

A VA medical opinion was obtained in December 2008.  This 
examiner requested copies of certain tests and samples referred 
to in the record.  

The most recent treatment records reflect that the Veteran is 
currently undergoing treatment for unresectable pancreatic 
cancer.  

The Veteran's attorney has submitted a December 2010 report from 
P.C., M.D.  Dr. C. indicated that he reviewed the Veteran's 
treatment records.  He opined that the Veteran's current 
diagnosis was PLS.  He explained that the presentation of the 
Veteran's symptoms over the years was characteristic of PLS.  He 
argued that PLS is a form of ALS and submitted argument and 
citations to medical literature that support his position.  He 
also addressed all of the contrary medical evidence of record and 
explained why these were not dispositive of the etiology of the 
Veteran's PLS.  Most significantly, the examiner conducted a 
thorough review and then opined that the Veteran's current PLS is 
directly associated with the Veteran's service.  Again, he 
supported his opinion with citations to the record and detailed 
the continuity of the symptoms for years.  

On review of the evidence above, the Board has determined that 
the evidence supportive of the claims is at least in equipoise 
with that against the claim as to the issue of whether the 
current PLS was a direct result of service.  The November 2010 
report from Dr. C. has provided a clear opinion supporting the 
claim on this basis.  With the exception of the May 2008 VA 
examination report, the earlier examination reports that do not 
favor the claim do not directly address the clear diagnosis of 
PLS.  The examiner in May 2008 indicated that he could not form a 
determination without resorting to speculation.  He also pointed 
out that the presentation of the Veteran's neuropathic syndrome 
is close to ALS.  In short, he provides a current diagnosis but 
no definitive opinion for or against the claim.  

The Board has not found any negative opinion that is more 
persuasive or well-supported in fact than the November 2010 
opinion.  Although the Board appreciates Dr. C.'s argument that 
the PLS is actually a form of ALS, the Board notes that there is 
conflicting authority as to whether this is actually settled for 
purposes of VA benefits.  Regardless, the Board need not address 
that assertion, as it finds sufficient support for granting the 
claim on a direct basis with Dr. C.'s report.  

Accordingly, with the resolution of reasonable doubt in the 
Veteran's favor, service connection is in order for PLS.


ORDER

Service connection for primary lateral sclerosis (previously 
diagnosed as polyneuropathy) is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


